Judge Logan
delivered the opinion of the court.
This was a contest for land upon conflicting titles/ The appellees were complainants below,"and assert the better right under the following entry. ^
“ 1 Ith December, 1782 — Andrew Woodrow enters 300 "acres, upon a military warrant, No. 72, on Rough creek, “about one mile S^low the mouth of Short creek, beginning “100 poles above the fails of said creek, and running out “on both sides of the creek 90 po. on the cast side, "and 70 **po. on the>West, then running down on both sides of the “preek at right angles, to include said falls, for quantity.”
tfeé caM for the faUs~and tip tftbuth of Short creek, taken *420together, satisfactorily shew the place of locátion. The claim should begin 100 poles on a direct line above the falls, and thence 70 p ules on the west side of the creek, and 90 poles on the east side, at fight angles to the general course l^;aí Part the creek which will fall within the quah-tity of 300 acres; thence down the creek parallel to that course for the quantity. For all the land which will bé comprehended in the entry when thus laid down, and that included by the survey of the appellees as made, they have the better right. ’
Pope and B. Hardin for appellant, Hardin for appellee.
An entry °un down the creekonboth sides” must vdthV'nes'at right to that part of the creek ded and üré side tines must be par-íeefe l° ,lle
Rut as the claim, when thus laid down, will not embrace the iand in controversy, which has been decreed by the court below, the decree must, for that reason, be reversed with cost, and the cause remanded, that a decree may be rendered accordingly.
Among the cases printed as decisions of the Fall Term, 1818, it will be observed, are the cases of Owings vs. Patterson's heirs, pa. 325; Eastin vs. Bell, pa. 341; and Whaley vs. Elliot's heirs, pa. 343, (in each of which cases are-hearing has been granted,) and the case of Sprigg vs. Jarvet, pa. 335, which is suspended for further consideration; but it has been thought most proper to publish those opinions as of the time rendered, together with this remark: If any alteration is made by the court, in all or any of thp foregoing cases, such alteration shall be correctly giver}.